United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS    December 16, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-50427
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

EDUARDO GARCIA,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                  USDC No. 3:03-CR-2326-ALL-PRM
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Eduardo Garcia appeals his sentence following his guilty-

plea conviction of importation of a controlled substance and

possession with intent to distribute a controlled substance.

Garcia argues that the district court clearly erred by failing to

award him a two-level reduction under U.S.S.G. § 3B1.2(b) for

having a minor role in the offense.    He argues that he was merely

a drug courier who was to be paid a small fee for driving a car

containing marihuana across the border from Mexico into the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50427
                                -2-

United States.   He contends that other participants in the

offense were more culpable.

     Garcia admitted to contacting the man who hired him as a

courier, as well as to accompanying this man to purchase the

vehicle in which the drugs were hidden.   Garcia knew that the

vehicle contained drugs and that he was to deliver the vehicle to

an individual in the United States and was to be paid for his

efforts.   The district court did not clearly err by denying

Garcia an adjustment for playing a minor role in the offense.

See United States v. Gallegos, 868 F.2d 711, 713 (5th Cir. 1989);

United States v. Buenrostro, 868 F.2d 135, 137-38 (5th Cir.

1989).

     AFFIRMED.